Citation Nr: 0530020	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-19 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, with headaches.

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 C.F.R. § 1151 for left knee sprain based on 
additional disability due to treatment at a Department of 
Veterans Affairs (VA) facility in January 2002.

4.  Entitlement to an increased rating for residuals of an 
avulsion fracture of the right clavicle with 
acromioclavicular separation, currently evaluated as 10 
percent disabling.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to April 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Regional 
Office (RO) that denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran indicated on his substantive appeal submitted in 
July 2003 that he wanted to testify at a hearing before a 
Veterans Law Judge at the RO.  By letter dated in March 2005, 
the RO advised the veteran that his hearing, scheduled for 
April 2005, was going to be conducted using video 
conferencing techniques.  A form was attached that afforded 
the veteran the opportunity to agree to such a hearing or to 
wait for a future visit by a Veterans Law Judge.  The 
following month, prior to the date of the scheduled hearing, 
the veteran responded and indicated that he wanted to testify 
at an in-person hearing before a Veterans Law Judge.  There 
is no indication in the record that a Travel Board hearing 
has been scheduled.

Accordingly, the case is REMANDED to the RO for action as 
follows:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge sitting at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


